Title: To Thomas Jefferson from John Harrison, 1 November 1808
From: Harrison, John
To: Jefferson, Thomas


                  
                     Respd: Freind 
                     
                     Philada: Novr. 1 1808
                  
                  As the period is approaching when the great National Council is to assemble for the purpose of deliberating upon the affairs of our Country I trust I shall not be considered as intruding improperly on your time & patience, or of interfering officiously with the Government of my Country by Selecting you as the proper person to whom I ought to communicate such facts & reasonings relative to the subject of this communication as in detail would be too desultory for a Memorial to Congress & I do it with the more freedom because it appears to me that you are the Constitutional organ thro’ whom Congress are from time to time to receive information
                  The present is a Crisis which most assuredly invites our attention to every subject, however minute that will have a tendency to lessen our dependence upon foreign Nations & consequently decrece their influence in our Country; Manufactures embracing not only articles of Luxury, but most of those which are necessary to our Comfort & convenence we have been in the habit of receiving from abroad; this habit has become so familiar to us from the facility of exchanging our own Native productions, for the productions of their Arts, that we seem not to have discovered there is a sufficiency of Genius, Talent energy & Capital in our Country to supply all those wants, but beleiving as I do we possess these requisite qualifications to the fullest extent in what are we deficient except the mere Modis Operandi? & how soon is this to be acquired in the fostering hand of Goverment? Europe is dependent upon us for many of the raw Materials Necessary to their Manufactures, we are dependant upon Europe for many of the raw Materials that would be essential to our Manufactures were we extensively engaged in them, One part of Europe is dependent upon another for an exchange of Raw Materials, in this there is a fair reciprocity, let us obtain from them, their native productions, in exchange for ours & we shall find the Ballance of trade greatly in our favour
                  Manufactures of every kind require long time & assiduous application aided by a Knowledge of the particular branch & a sufficiency of Capital to bring them to perfection. the question then is does the Citizen, who uniting these various means, & who thro’ his individual exertions has brot to perfection an important Manufacture deserve the support & countenance of his Government?
                  Anticipating your answer I shall proceed to a statement of facts relating to the Manufacture in which I am engaged, after Mentioning that I presented a Memorial to Congress on this subject, at their last Session accompanied by a number of documents relating to the quntity of the different articles which was referred to the Committee of Commerce & manufactures but has not since been acted upon, this may have been occasioned by the peculiar situation of our Country exciting at that time, an uncommon feeling for the wrongs that had been done us & an anxious solicitude to obtain suitable reparations for the insult offered to our National honor & Independence; but it appears to me there is an improper association of duties in that Committee, for hitherto the Commercial & manufacturing Interests have been at varience & must remain so until manufactures are more generally established here & the course of trade so far changed, as to afford our Merchants other means of obtaining returns for their Exports, I therefore think it would be an act of equal justice to seperate the two objects giving to each description of Citizens the same opportunity of being heard & attended to & what is of as much importance, as an Act of policy the seperation of them at this period would shew to foreign Governments our determination to learn to do without them; permit me with the same freedom to suggest to you the propriety of Noticing the subject of Manufactures in your Message to Congress at the opening of the Session, with the veiw of drawing their attention specially to that Object
                  In the Years 1790-4 I commenced a series of Experements for the preparation of Sulphuric, Nitric & Muriatic Acids on a practical scale, in this attempt I succeeded so far as to prepare them to the utmost perfection but the high price of the Crude materials (Sulphur & Salt Petre) the want of sufficient demand & the easy intercourse with Gt. Brittain from whence we obtained our supplies occasioned me to abandon the undertaking tho’ at Considerable loss & from that time until 1804 I continued in my profession as a Druggist content with preparing such of them as were necessary for the supply of my immediate Customers;—at this period beleiving the Consumption of the U. States to be sufficient for the support of such an undertaking. I relinquished my business & devoted the whole of my attention to this important subject—in order to perform it with effect both Capital & enterprise were requisite I employed 5000$ in the Construction of apparatus alone which had I failed in my endeavours would not have produced me 2000$ but I succeeded—it of course became necessary the works should be increased for the purpose of doing business upon a large scale, because I could not expect the support of the Venders, or consumers of those Articles unless I could give them assurances of my ability to supply all their wants. I consequently enlarged them to such an extent as I beleive to be fully equal to the supply of the Whole United States as I have never yet had demand for more than one fourth of the quantity I am capable of producing. I have since added to my establishment the different preparations of Mercury, Antimony, Copper & many other articles of lesser Consequence & have employed as a Capital about 40,000$
                  In my Memorial to Congress presented at last Session I asked a protecting duty on those articles only which are at present free Viz Oil of Vitriol, Muriatic Acid Nitrous Acid & Blue Vitriol, and I did it with the more confidence because I knew I could supply the whole demand at prices as low as the imported provided there was no unfair means employed to destroy my undertaking & because the Raw Materials were at that time subject to duty then viz Sulphur, Salt Petre & unmanufactured Copper are by a late Law exempt from duty but I derive No benefit from this since those articles have nearly doubled in Cost while I am compelled to adhere to my original prices in Consequence of the Market being Constantly supplied with them from Brittain, in most instances of late date. by great additions to the orders, or by shipments made without order evidently occasioned by their knowledge of my establishment & their determination to effect its destruction in its infancy
                  It must be evident to you that the Country will sustain great loss, should there be any discouragement of local Talent & enterprise at this time or should there appear on the part of the Government an indisposition to give suitable protection after the experience we have had of the necessity of a Complete independence of manufactures I shall therefore not dwell on this subject Confident that in you it will meet with the consideration due to its great importance, but I beg leave to notice that those Articles, before enumerated, were exempt from duty in Consequence of their great importance to other Manufactures, but since a Complete & ample supply Can be had here lower than imported on a fair competition the Necessity of this exemption appears to me to cease
                  It now remains for me shew the causes which have occasioned the establishment so long to remain unproductive from which I trust it will be seen that I have a fair & honorable claim upon the interference of Government in favour of a Manufacture which as a Collateral branch is all important to the Country, & which without their Aid must inevitably be suspended, how soon another might rise upon its ruins, is not for me to say, but as numerous unsuccesfull attempts have been made, should this fail I fear the want of those articles would be sensibly felt The means employed to discourage, or destroy attempts at Manufacturing in this Country may be classed under two general heads. 1st: Foreign 2nd Domestic.—the first consists in the perfection to which every species of Manufactures has been brought in Europe arising in part from the great consumption, by which they are enabled to make a judicious arangement of the various parts,—& from the cheapness occasioned, by one manufacture aiding another, not only in the real products of the manufacture but in many of their Cast off materials or Ca Merus, large quantities of which are collected, & worked over again to advantage or employed as auxiliaries in other branches—but the aid which the Governments afford may be considered not the least important, for in Brittain from whence we import the greatest variety of Goods & to whom we are the best Customers, draw backs or bounties are allowed on almost every article of Export, the manufacture of which they deem important to preserve to themselves, & of so much Consequence do they Consider it that wherever attempts have been made to establish them in other Countries, they have always been found ready to assist their subjects in their endeavours to crush them.—even Oil of Vitriol since my establishment has become entitled to a Bounty of 7/6 per Cwt. on export notwithstanding it pays a duty in this Country I cannot Conceive that the mere protection of that article can be Considered of so much consequence, because in its preparation it consumes no product of their own isle & employs but few hands, nor does it yield any thing to to the Government itself; tis true the East India company are benefited by the Consumption of the Salt Petre employed, & their ships obtain ballast from the Medeteranian, by bringing Sulphur instead of Stones—but the secret is that every important and usefull Manufactur particularly in cloathing, such as Bleaching Dying, Callico printing Hatting & in paper making & working in Metals, is emmenently promoted if not absolutely dependent on this Article for their excellence & as that Country has almost exclusively made it for export & so cheap as to answer those great National purposes, it is considered an object by the Government to keep it in their own hands;—the Manufacturers then, aided by the Government with greater security increases his Exports & by a Combination of numbers & consequently of Capital is enabled to overstock our Market, while the American Manufactures has the Mortification to brood over the unproductive result of his labour, his talent & his Capital & for What? to nurture foreign Manufactures, for so soon as we are prostated their productions advances in a ratio that soon repays them for the first sacrifice; many examples of this might be mentioned but I shall content myself with noticing one which came more immediately under my own observation—Chrisr: & Charles Marshall about the year 1787 established upon a very extensive scale Works for the preparation of Sal Ameniac Glaubers Salts & Spirits of Hartshorn, they succeeded perfectly; so soon as this became known in England, Glaubers Salts a very principal article was sent out in considerable quantity & interfered materially with their sales, this induced them to apply to congress for a protecting duty which was granted & instead of an inadequate ad valorem duty—a specific duty of Two Dollars ⅌ Cwt was imposed; no sooner was this known to the powerfull Manufacturer of England, than the Article was sent out in Most instances without being ordered in immence quantities at a price reduced from 32/ Sterling to 10/ ⅌ Cwt. with liberty to the consigners if the quantity was greater than they wished to sell it at Auction for the benefit of the Shippers, by this Means the Country became overstocked & Marshalls gave up the business after having sunk a large sum of Money & as soon as the Stock became reduced the Article rose in England to 40$ ⅌ Cwt.—their Operator is now following the trade of a Baker in one of the Western Counties of this State. I may also add that since I have been engaged in Manufactures many of the Articles have been reduced in price in England. so far as respects their shipments to this Country & Oil of Vitriol has been sent out in much larger quantities than ordered & in some instances without order on the plea of a Considerable reduction in price, while we know that Sulphur & Nitre the Materials employed in its Manufacture had advanced, from whence we may fairly infer the reduction in price &c was the result of a plan formed for the destruction of a similar Manufacture here.
                  The obstacles which presents themselves to an American Manufacturer from domestic causes appears to me to consist of prejudices in favour of foreign Goods arising from our intimate acquaintance with the nature & quality of them, the certainty of always obtaining them in sufficient quantities to answer our purposes, at prices that had become familiar to us, the influence of Fashion in articles of dress, & the fear that American productions would not prove equal to those we had been accustomed to, there having been few opportunities of making a fair Comparison; but there is Another & more powerfull operative against them, the American Importer may be considered as the Medium thro’ which the American consumer is supplied with foreign productions, to him it is unimportant what those Articles Cost so long as they are procured from a foreign Market, because his profits arise from a percentage charged on that Cost & the higher the charge the greater quantum of Profits result in a given quantity hence the indifference & in too many instances the hostility of those intermediate agents or Venders to the introduction of manufactures Among ourselves, for say they wherever a Manufacture is established equal to the Supply of our wants the Consumer Can go to the fountainhead & we lose our profits;—this is also aided by the residence among us of agents of foreign manufacturing Houses whose influence is increased by their apparent liberality in the extension of Credit, where occasions present shewing some prospective advantages, is where the urgency of the importer requiring such indulgence feels the necessity of sacrificing his Independence to his Circumstances
                  Some of the observations in this Letter you will perceive have a general application while others apply particularly to my own Concerns. I will not deny that my own have had a preponderating influence. Tho’ I can assure you with the utmost truth, that I have always considered the more general introduction of Manufactures as essential to our happiness & that this Consideration was my principle inducement for engaging in my present undertaking
                  With best wishes for your present & future happiness I am very respectfully Your frd
                  
                     John Harrison 
                     
                  
                  
                  
   Glaubers Salt is now made here to the exclusion of Brittish

               